1 So. 3d 453 (2009)
In re James G. PERDIGAO.
No. 2009-OB-0129.
Supreme Court of Louisiana.
February 10, 2009.

ORDER
On October 31, 2008, respondent pled guilty in the United States District Court for the Eastern District of Louisiana to thirty counts of bank fraud, mail fraud, interstate transportation of stolen funds, money laundering, income tax evasion, filing a false tax return, obstruction of justice, and unlawful computer intrusion. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by James G. Perdigao, Louisiana Bar Roll number 18376, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of James G. Perdigao for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
*454 IT IS FURTHER ORDERED that James G. Perdigao shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.